Case 16-11046-mdc        Doc 71    Filed 06/29/20 Entered 06/29/20 17:28:43            Desc Main
                                   Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       :
                                             :
         Joseph Berti                        :       Case No.: 16-11046(MDC)
                                             :
         Debtor(s)                           :       Chapter 13




                             CERTIFICATE OF NO RESPONSE


       I hereby certify that no answer, objection or other responsive pleading has been filed in
response to the Motion to Reconsider filed at Docket Number 70.




Dated: June 29, 2020                                 /s/ Brad J. Sadek, Esquire
                                                     Brad J. Sadek, Esquire
                                                     Sadek and Cooper Law Offices, LLC
                                                     1315 Walnut Street, Suite 502
                                                     Philadelphia, Pa 19107
                                                     215-545-0008
